DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15, 17, and 22-26 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motukuri (US 2016/0282039).
	As to claims 14, 17, 23, and 25, Motukuri discloses a sensor device adapted to be attached to a pivoting door of a household refrigeration appliance (paragraph 17, lines 1-4), the sensor device comprising:
	an inertial sensor 114 for providing a motion signal (paragraph 19); and
	a processor 108 configured to determine a pivoting angle of the pivoting door based on the motion signal, said processor 108 configured to determine that the door is completely closed (paragraph 27, lines 1-4) and to calibrate the determined pivoting angle (paragraph 25), and said processor 108 configured to output a signal to procure an image using a camera upon the pivoting angle reaching a predetermined threshold value only when the door is closing (paragraphs 6, 19, 23, and 27).
	As to claim 15, Motukuri teaches a rotation rate sensor in the form of a gyroscope (paragraph 19). 
	As to claim 22, Motukuri discloses a scanner in the form of a magnetometer for determining that the door is open (paragraph 19).
	As to claim 24, Motukuri discloses a wireless communication interface 112, said processor being configured to send the photo that has been taken over said interface (paragraphs 33-34).
	As to claim 26, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the apparatus of Motukuri.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motukuri as applied above, and further in view of Loidreau (US 2016/0343217).
	As to claim 16, first it is noted that the limitations regarding the attachment of the sensor device and the rotation axis are merely a recitation of intended use. The sensor 114 of Motukuri is capable of being attached to a door and thus is considered to be capable of performing the intended operation.
	Furthermore, while Motukuri is silent regarding specific positioning of the sensor device 114 and is silent regarding the manner in which the pivoting angle is determined, Loidreau discloses attaching such a sensor to a door (paragraph 34 the motion signal relates to a rotation rate when the door is opened, and thus necessarily relates to a rotation rate about an axis parallel to the axis of the door as claimed), wherein the rotation rate over time is integrated to determine the pivoting angle (paragraphs 24, 27, and 64-65). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Motukuri to be configured and operated as claimed and taught by Loidreau in order to provide procurement of an accurate pivoting angle determination for system operation. 
	As to claim 18, Motukuri, as modified, teaches using a MEMS sensor (Loidreau; paragraph 23).
	As to claim 20, Motukuri, as modified, teaches a sensor device capable of being attached to an interior of a door (Loidreau; paragraph 34) and thus necessarily includes a fastener capable of attaching the sensor device to a shelf on an inside of the door.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Motukuri as applied above, and further in view of Kempe (US 2013/0031977).
	As to claim 19, Motukuri does not explicitly teach the inertial sensor including an oscillating sample mass. However, Kempe teaches an inertial sensor using oscillating sample masses (paragraph 3) in order to reduce production costs and provide high capture accuracy (paragraph 9). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the inertial sensor of Motukuri to include an oscillating sample mass as taught by Kempe because it would provide effective cost efficiency and sensor accuracy.
Response to Arguments
Applicant’s arguments, see page 7, filed 4/27/2022, with respect to the objection to the specification, the objections to the claims, and the claim interpretation under 35 U..S.C. 112(f) have been fully considered and are persuasive. The objections and 112(f) interpretation have been withdrawn. 
Applicant's arguments, see pages 8-12, filed with respect to the rejections of claim 14 and 26 (which have been amended to include limitations from previously rejected claim 21) under 35 U.S.C. 102 have been fully considered but they are not persuasive.
	The applicant argues that the Motukuri reference does not teach or suggest calibration of a pivoting angle when the door is closed. However, this argument is not commensurate with the scope of the claim. The claims merely require the processor determining the door being closed, and calibrating the determined pivoting angle. The claims do not recite that the calibration must be performed when the door is closed. As noted above, the processor 108 of Motukuri is configured to determine that the door is completely closed (paragraph 27, lines 1-4) and is configured to calibrate the determined pivoting angle (paragraph 25). Therefore it is maintained that the cited prior art meets the limitations of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763